CAVANAUGH, Judge:
This appeal comes to us from a judgment of sentence imposed upon appellant, Jeffrey Kurtz, after his conviction in a non-jury trial in connection with violations of the Controlled Substance Act, 35 P.S. §§ 780-101, et seq., and *429criminal conspiracy. Appellant’s sole contention on appeal is that the Commonwealth violated his constitutional right to a speedy trial under Pa.R.Crim.P. 1100, thereby requiring that his convictions be dismissed. Specifically, Kurtz alleges that the Commonwealth failed to timely file its petition to extend under Rule 1100, because the Commonwealth’s Rule 1100 Petition and Rule to Show Cause Why the Time for Commencement of Trial Should Not be Extended was filed with the clerk of courts but was not presented to the court before the run date. We disagree and therefore affirm.
The pertinent and undisputed facts are as follows: Two of the charges which are relevant to this appeal had a Rule 1100 expiration date of January 31, 1978. On that date the Commonwealth filed with the Clerk of the Court of Common Pleas in Lehigh County, a Petition for an Extension of Time to Commence Trial pursuant to Pa.R.Crim.P. 1100. The clerk docketed the petition upon receipt. On the same day appellant and his counsel were mailed copies of the Commonwealth’s petition. On February 14, 1978, the Commonwealth’s petition was presented to the lower court, who in turn issued a rule to show cause, returnable on March 6, 1978. On February 15, 1978, appellant’s counsel filed a Motion to Dismiss pursuant to Rule 1100(f), alleging that the Commonwealth failed to comply with Rule 1100(c). On March 9th and 10th, 1978, the Commonwealth’s and appellant’s respective petitions were heard similutaneously with those of several co-defendant’s.1 The court below ruled that the Commonwealth was not required to apply directly to the court for an extension of time under Rule 1100. The court further concluded that the Commonwealth need only file its Rule 1100 petition with the clerk of the court within the 180 day period in order to satisfy the requirements of Rule 1100(c) and since the Commonwealth had complied with this Rule, appellant’s Motion to Dismiss was denied and the Commonwealth’s request for an extension of time *430was granted. Subsequently, appellant was found guilty. Post-verdict motions were timely filed and denied and sentencing followed. This appeal followed.
The precise issue we must consider is whether the filing of a Rule 1100 motion with the clerk of courts constitutes a timely application to the court within the meaning of Rule 1100.2
In Commonwealth v. Shelton, 469 Pa. 8, at 15, 364 A.2d 694, at 697 (1976) our Supreme Court stated:
The Commonwealth may not seek an extension pursuant to Section (c) of the Rule [1100] nunc pro tunc, that is, the application for an extension must be filed prior to the expiration of the mandatory period set forth in the Rule or set forth in a previous order granting an extension. Commonwealth v. O’Shea, supra [465 Pa.] at 498 n. 9, 350 A.2d [872] at 875 n. 9 [1976]; Commonwealth v. Woods, 461 Pa. 255, 336 A.2d 273 (1975). Whether an application for extension is timely filed is determined by computing the amount of time which has lapsed from the filing of the complaint to the date on which the Commonwealth files its application, less any periods which are properly excludable pursuant to Section (d) of the Rule. If the time so computed exceeds the mandatory period of the Rule or, in cases where an extension or extensions have been properly granted, exceeds the mandatory period set forth in the order granting the last extension, then the application is untimely. (Emphasis added).
*431We agree with the court below in its reliance upon Shelton and its progeny in its conclusion that the language of Rule 1100(c) “apply to the court,” means to file an application with the clerk of the court. Furthermore, although the exact issue in the instant appeal was not before the court in Shelton, supra, the Supreme Court did state that the Commonwealth’s obligation was to file its request for an extension within the mandatory time period, not that the Commonwealth must actually have its application before the court. See also, Official Comment to Rule 1100.
The appellant contends that Commonwealth v. Wharton, 250 Pa.Super. 25, 378 A.2d 434 (1977) is dispositive of the issue in the case at bar. We disagree.
In Wharton, the Commonwealth submitted a Rule 1100 petition on the last day of the mandatory period. The application was not docketed in the lower court prior to the expiration of this period, however, the court did act on the application by setting a hearing date. Our Court en banc held that “Even though the application was not docketed, and the order granting the extension was not made until the following day, we find that the Commonwealth properly complied with the rule and that the Commonwealth applied for an extension prior to the running of the Rule.” Commonwealth v. Wharton, supra, 250 Pa.Super. at 29, 378 A.2d at 436.
The Court went on to elaborate regarding its interpretation of the phrase in Rule 1100(c), “apply to the court.”
“While it is that the language of Rule 1100(c), ‘apply to the Court’ prior to the expiration of the period, was paraphrased in Shelton, as ‘must be filed’ prior to the expiration of the period, the question of timely filing should be decided on whether or not said petition is properly before the lower court prior to the expiration of the mandatory period, not whether or not the petition is docketed in the clerk of court’s office prior to the expiration of the period. It is the Court, not the clerk of courts, which must act on the petition.”
*432Commonwealth v. Wharton, supra, 250 Pa.Super. at 30, 378 A.2d at 407. We read this language in Wharton to mean that in order to be considered timely filed a Rule 1100 petition must be presented to the Court and this may be accomplished by the Commonwealth actually bringing its petition to the attention of the Court. However, we agree with the lower court’s analysis of Wharton, stating, “the holding of this case [Wharton] cannot be extended to mean that filing is inadequate to place an application for an extension of time before the trial court.” (Lower court opinion page 4.) To hold otherwise would entail imposing an unnecessary and perhaps impossible administrative burden upon the prosecution, which would require it to locate a judge who would receive its petition before the expiration of the mechanical run date. Furthermore, a potentially harsh result may evolve from the Commonwealth’s failure to locate a judge, ie, the non-meritorious dismissal of charges against a defendant. This is particularly true in a situation as in the case at bar where the Rule 1100 motion was completed at the last minute before the expiration date.3
Pa.R.Crim.P. 309(a), which was in effect at the time the of the instant case, provides further support for our conclusion, “Except as otherwise provided in these rules, any notice, paper or document for which filing is required shall be filed in the office of the clerk of courts.” Pa.R.Crim.P. 309(a).4
*433One other point must be addressed at this time. The court below determined that appellant’s motion to dismiss under Rule 1100(f) as well as the Commonwealth’s motion for an extension was properly submitted. Since Rule 1100(f) also contains the phraseology present in Rule 1100(c) and in view of our above conclusion we agree with the lower court that appellant’s Rule 1100(f) motion was also timely filed.5
Accordingly, judgment of sentence affirmed.
BROSKY, J., filed dissenting opinion.

. This appeal rose from a illegal drug transaction involving appellant, Joseph Sarnitsky, Thomas Grimm and Richard Kline. A series of Rule 1100 motions were filed by the Commonwealth regarding all of these defendants and all of these motions were heard by the court below. The hearing court’s opinion was adopted by the Lehigh County Court of Common Pleas en banc.


. Rule 1100(c)(1) provides:
at anytime prior to the expiration of the period for commencement of trial, the attorney for the Commonwealth may apply to the court for an order extending the time for commencement of trial.
Rule 1100(f) provides:
at any time before trial, the defendant or his attorney, may apply to the court for an order dismissing the charges with prejudice on the grounds that this rule has been violated. A copy of such motion shall be served upon the attorney for the Commonwealth who shall also have the right to be heard thereon. Any order granting such motion shall dismiss the charges with prejudice and discharge the defendant.


. The Commonwealth's Rule 1100 request for and extension of time was not filed until January 31, 1978, which was the expiration date in this case. Furthermore, as the lower court indicates in its opinion the Commonwealth filed this Rule 1100 motion at 5:49 p.m. on that date.


. Although Rule 309 did not explicitly apply to a Rule 1100 motion we conclude that such wording in the Rule "notice, paper, or document" includes a written motion, as is necessary in Pa.R.Crim.P. 1100.
Rule 309. Reserved
Note: New rule, combining former Rules 306 and 307, adopted June 29, 1977, effective January 1, 1978; rescinded Oct. 21, 1983, effective January 1, 1984.
Comment: Rule 309 was rescinded in 1983 as unnecessary in view of the adoption of Rule 9022 (Filing), Rule 9023 (Service), and Rule 9024 (Notice and Docketing of Orders). These rules were derived from former Rule 309 but expanded the provisions of the former rule. (Emphasis added).
*433Recently enacted Pa.R.Crim.P. 9022 and its official comment provide in pertinent part:
(a) Except as otherwise provided in these rules, all written motions, and any notice or document of which filing is required, shall be filed with the clerk of court.
(b) When a written motion, notice or document is received by the clerk of court, the clerk shall docket it and record the time of filing in the docket. A copy of these papers shall be promptly transmitted to such person as may be designated by the court.
Note: Adopted October 21, 1983, effective January 1, 1984.
Comment: This rule requires the filing of all written motions, but it applies to notices and other documents only if filing is required by some other rule or provision of law. As used here, "written motions” includes all motions, challenges, and applications or requests for an order or relief that must be made by written motion under Rule 9020(a). Filing was covered by Rule 309(a) before adoption of this rule in 1983.
Those rules that provide for filing with the trial court (see e.g., Pa.R.Crim.P. 321) or the sentencing court (see, e.g., Pa.R.Crim.P. 1410) are not exceptions to the general requirement of this rule that filing be with the clerk of court. As used in this rule, "clerk of court” is intended to mean that official in each judicial district who has the responsibility and function under state or local law to maintain the official court file and docket, without regard to that person’s official title. (Emphasis added).
Although Rule 9022 was inapplicable at the time of the instant appeal, it provides sound logic which we conclude is compatible and consistent with our conclusion in the case at bar.


. Commonwealth v. Vecchione, 327 Pa.Super. 548, 476 A.2d 403 (1984), can be distinguished from the instant appeal. In Vecchione, a panel of this Court ruled that a defendant’s motion to dismiss under Rule 1100(f) must be filed prior to the commencement of trial, otherwise, the claim is waived. The Court relied upon Commonwealth v. Wharton, 250 Pa.Super. 25, 378 A.2d 434 (1977), in support of the proposition that timely filing should be determined as to whether the motion is brought before the court. In light of our determination in the instant appeal we see no inconsistency between Vecchione and this case. Furthermore, Vecchione can be distinguished in that the record there did not *434contain the filing of any motion for dismissal under Rule 1100(f), where in the case at bar the appropriate written motions were properly filed.